Exhibit 5.1 525 W. Monroe Street Chicago, IL 60661-3693 312.902.5200 tel 312.902.1061 fax October 4, 2012 Meta Financial Group, Inc. 5501 South Broadband Lane Sioux Falls, South Dakota 57108 Re: Meta Financial Group, Inc. Offering of Common Stock Under Registration Statement on Form S-3 Ladies and Gentlemen: We have served as counsel to Meta Financial Group, Inc., a Delaware corporation (the “Company”), in connection with the issuance and sale by the Company of an aggregate of 1,563,100 shares of its common stock, par value $0.01 per share (the “Issued Securities”), on September 28, 2012, subject to the terms and conditions of the Company’s separate Securities Purchase Agreements, each dated as of August 16, 2012, with the following investors:(1) ACP MFG Holdings, LLC; (2) Bay Pond Partners, L.P., Bay Pond Investors (Bermuda) L.P., Ithan Creek Master Investment Partnership (Cayman) II, L.P., Ithan Creek Master Investors (Cayman) L.P., Wolf Creek Partners, L.P. and Wolf Creek Investors (Bermuda) L.P.; (3) BEP Meta LLC; (4) Boathouse Row I, LP, Boathouse Row II, LP and Boathouse Row Offshore, Ltd.; (5) Greg Gersack, Stephen G. Skiba and Robert B. Cook Trust U/A/D May 5, 2005; (6) Harvest Opportunity Partners II, L.P., Harvest Diversified Partners, L.P. and Harvest Opportunity Partners Offshore Fund, Ltd.; (7) JTH Financial, LLC; (8) NetSpend Holdings, Inc.; and (9)Prism Partners I, L.P., Prism Partners III Leveraged, L.P. and Prism Partners IV Leveraged Offshore Fund (the foregoing Securities Purchase Agreements are referred to herein, collectively, as the “Purchase Agreements”).The Company is registering the Issued Securities for resale by the selling stockholders on a delayed or continuous basis on a registration statement on Form S-3 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”), filed on the date hereof with the Securities and Exchange Commission (the “Commission”). This opinion is being furnished in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Act. CHARLOTTE CHICAGO IRVING LONDON LOS ANGELES NEW YORK OAKLAND ORANGE COUNTY SHANGHAI WASHINGTON, DC WWW.KATTENLAW.COM LONDON AFFILIATE: KATTEN MUCHIN ROSENMAN UK LLP A limited liability partnership including professional corporations Meta Financial Group, Inc. October 4, 2012 Page 2 In connection with this opinion, we have relied as to matters of fact, without investigation, upon certificates of public officials.We have also examined originals or copies, certified or otherwise identified to our satisfaction, of such instruments, documents and records as we have deemed relevant and necessary to examine for the purpose of this opinion, including (1) the Registration Statement, (2) the prospectus constituting a part of the Registration Statement, (3) the Purchase Agreements, (4) the Officer’s Certificate delivered by the Company pursuant to each of the Purchase Agreements, (5) the Secretary’s Certificate delivered by the Company pursuant to each of the Purchase Agreements, (6) the Company’s Certificate of Incorporation, as amended and currently in effect, (7) the Company’s Amended and Restated Bylaws, as currently in effect, and (8) records of proceedings and actions of the Company’s Board of Directors relating to the issuance and sale of the Issued Securities under the Purchase Agreements and the authorization of the filing of the Registration Statement. In connection with this opinion, we have assumed (1) the legal capacity of all natural persons, (2) the accuracy and completeness of all documents and records that we have reviewed, (3) the genuineness of all signatures and due authority of the parties signing such documents, (4) the authenticity of the documents submitted to us as originals and (5) the conformity to authentic original documents of all documents submitted to us as certified, conformed or reproduced copies.In making our examination of documents executed or to be executed by the parties, we have assumed that such parties had or will have the power, corporate or other, to enter into and perform all obligations thereunder and have also assumed the due authorization by all requisite action, corporate or other, and execution and delivery, by such parties (other than the Company) of such documents and the validity and binding effect thereof. Based upon and subject to the foregoing, it is our opinion that the Issued Securities are validly issued, fully paid and nonassessable. Our opinion expressed above is limited to the General Corporation Law of the State of Delaware, and we do not express any opinion herein concerning any other law.This opinion is given as of the date hereof and we assume no obligation to advise you of changes that may hereafter be brought to our attention. Meta Financial Group, Inc. October 4, 2012 Page 3 We hereby consent to the filing of this opinion with the Commission as Exhibit 5.1 to the Registration Statement.In giving this consent, we do not thereby admit that we are an expert within the meaning of Section 11 of the Act or included in the category of persons whose consent is required under Section 7 of the Act or the rules and regulations of the Commission. Very truly yours, /s/ Katten Muchin Rosenman LLP KATTEN MUCHIN ROSENMAN LLP
